Exhibit 10.19

 
 
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.
 


----------------
 
HealthWarehouse.com, Inc.
 
FORM OF COMMON STOCK PURCHASE WARRANT
 
Number of shares:
150,000
   
Holder:
Steven Deixler
   
Grant Date:
October 30, 2013
   
Expiration Date:
October 30, 2018
   
Exercise Price Per Share:
$0.35 (Thirty-five cents per share)

 


HealthWarehouse.com, Inc., a corporation organized and existing under the laws
of the State of Delaware (the "Company"), hereby certifies that, for value
received, Steven Deixler, or his registered assigns or permitted transferees
(the "Warrant Holder"), is entitled, subject to the terms set forth below, to
purchase from the Company 150,000 shares, as adjusted from time to time as
provided in Section 6 hereof, of common stock, $0.001 par value (the
"Common Stock"), of the Company (each such share, a "Warrant Share" and all such
shares, the "Warrant Shares") at a price of $0.35 (thirty-five cents) per
Warrant Share (the "Exercise Price"), at any time and from time to time from and
after the date hereof and through and including 5:00 p.m. New York City time on
October 30, 2018 (the "Expiration Date"), and subject to the following terms and
conditions. This Warrant is being issued to the Warrant Holder pursuant to that
certain Subscription Agreement, dated as of October 30, 2013, by and between the
Company and the Warrant Holder (the “Subscription Agreement”). All capitalized
terms used but not otherwise defined herein have the meanings given to them in
the Subscription Agreement.
 
1. Registration of Warrant. The Company shall register this Warrant upon records
to be maintained by the Company for that purpose (the "Warrant Register"), in
the name of the record Warrant Holder hereof from time to time. The Company may
deem and treat the registered Warrant Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Warrant Holder, and for all other purposes, and the Company shall not be
affected by notice to the contrary.
 
2. Investment Representation. The Warrant Holder by accepting this Warrant
represents that the Warrant Holder is acquiring this Warrant for its own account
or the account of an accredited investor affiliate for investment purposes and
not with the view to any offering or distribution and that the Warrant Holder
will not sell or otherwise dispose of this Warrant or the underlying Warrant
Shares in violation of applicable securities laws. Subject to Section 10 hereof,
the Warrant Holder acknowledges that the certificates representing any Warrant
Shares will bear a legend indicating that they have not been registered under
the United States Securities Act of 1933, as amended (the "1933 Act") and may
not be sold by the Warrant Holder except pursuant to an effective registration
statement or pursuant to an exemption from registration requirements of the 1933
Act and in accordance with federal and state securities laws.
 
3. Validity of Warrant and Issue of Shares. The Company represents and warrants
that this Warrant has been duly authorized and validly issued and warrants and
agrees that all of Common Stock that may be issued upon the exercise of the
rights represented by this Warrant will, when issued upon such exercise, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges with respect to the issue thereof. The Company further
warrants and agrees that during the period within which the rights represented
by this Warrant may be exercised, the Company will at all times have authorized
and reserved a sufficient number of Common Stock to provide for the exercise of
the rights represented by this Warrant.
 
4.  Registration of Transfers and Exchange of Warrants.
 
a. All or any portion of this Warrant shall be assignable or transferable by
Warrant Holder to a subsidiary, parent, general partner, limited partner,
retired partner, affiliate, member or retired member, or stockholder of a Holder
that is a corporation, partnership or limited liability company,  subject to
such terms and conditions with respect to such assignment or transfer as
WarrantHolder shall determine.
 
 
 

 
Page 1 of 8

--------------------------------------------------------------------------------

 

 


b. Subject to compliance with the legend set forth on the face of this Warrant,
the Company shall register the transfer of any portion of this Warrant in the
Warrant Register, upon surrender of this Warrant with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 12. Upon any such registration or transfer,
a new warrant to purchase Common Stock, in substantially the form of this
Warrant (any such new warrant, a "New Warrant"), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the transferring Warrant Holder. The acceptance of the New
Warrant by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of a Warrant Holder of a
Warrant.
 
c. This Warrant is exchangeable, upon the surrender hereof by the Warrant Holder
to the office of the Company specified in or pursuant to Section 12 for one or
more New Warrants, evidencing in the aggregate the right to purchase the number
of Warrant Shares which may then be purchased hereunder. Any such New Warrant
will be dated the date of such exchange.
 
5.  Exercise of Warrants.
 
a. Upon surrender of this Warrant with the Form of Election to Purchase attached
hereto duly completed and signed to the Company, at its address set forth in
Section 12, and upon payment and delivery of the Exercise Price per Warrant
Share multiplied by the number of Warrant Shares that the Warrant Holder intends
to purchase hereunder, in lawful money of the United States of America, in cash
or by certified or official bank check or checks, to the Company, all as
specified by the Warrant Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise (as defined herein)) issue and deliver or cause to be issued  and cause
to be delivered to or upon the written order of the Warrant Holder and in such
name or names as the Warrant Holder may designate (subject to the restrictions
on transfer described in the legend set forth on the face of this Warrant), a
stock certificate for the number of Warrant Shares issuable upon such exercise,
with such restrictive legend as required by the 1933 Act. Any person so
designated by the Warrant Holder to receive Warrant Shares shall be deemed to
have become holder of record of such Warrant Shares as of the Date of Exercise.
In connection with such exercise, the Warrant Holder, or such person so
designated by the Warrant Holder in accordance with this paragraph, shall be
deemed a stockholder of record with respect to the Warrant Shares purchaser
pursuant to such exercise, with all rights of a stockholder, including voting
rights and rights to receive dividends.
 
b. A "Date of Exercise" means the date on which the Company shall have received
(i) this Warrant (or any New Warrant, as applicable), with the Form of Election
to Purchase attached hereto (or attached to such New Warrant) appropriately
completed and duly signed, and (ii) payment of the Exercise Price for the number
of Warrant Shares so indicated by the Warrant Holder to be purchased.
 
c. This Warrant shall be exercisable at any time and from time to time for such
number of Warrant Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Warrant Shares which may be purchased under
this Warrant are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Warrant evidencing the right to purchase the
remaining number of Warrant Shares for which no exercise has been evidenced by
this Warrant.
 
d. Cashless Exercise. The Warrant Holder may, in its sole discretion, exercise
this Warrant in whole or in part and, in lieu of making the cash payment
otherwise contemplated to be made to the Company upon such exercise in payment
of the aggregate Exercise Price, elect instead to receive upon such exercise the
"Net Number" of shares of Common Stock determined according to the following
formula (a "Cashless Exercise"):
 
Net Number =(A x B) -- (A x C)
   B
 
For purposes of the foregoing formula:
 
A = the total number of shares with respect to which this Warrant is then being
exercised.
 
B = the closing sale price of the shares of Common Stock (as reported by
Bloomberg) on the date immediately preceding the date of the Form of Election to
Purchase (the "Closing Price").
 
C = the Exercise Price then in effect for the applicable Warrant Shares at the
time of such exercise.
 
e. Deemed Exercise. If, at the Expiration Date for any Warrant Shares, this
Warrant has not theretofore been exercised with respect to such Warrant Shares,
and the Closing Price on the business day immediately prior to the Expiration
Date is greater than the Exercise Price, then the Warrant Holder shall be deemed
to have exercised this Warrant in whole with respect to such Warrant Shares
immediately prior to such Expiration Date and shall be deemed to have elected to
pay the aggregate Exercise Price pursuant to paragraph d. (Cashless Exercise) of
this Section 5, and the Date of Exercise with respect to such deemed exercise
shall be the date on which such Expiration Date occurs.
 
 
 
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 
 
 
 
 


6. Adjustment of the Number of Shares. The character of the shares of stock or
other securities at the time issuable upon exercise of this Warrant, are subject
to adjustment upon the occurrence of the following events, and all such
adjustments shall be cumulative:
 
a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc. The
Exercise Price and the number of shares of Common Stock or other securities at
the time issuable upon exercise of this Warrant shall be appropriately adjusted
to reflect any stock dividend, stock split, combination of shares,
reclassification, recapitalization or other similar event affecting the number
of outstanding shares of stock or securities.
 
b.  Reserved
 
c.  Reserved
 
d. Distributions of Other Property. If, at any time while this Warrant remains
outstanding and unexpired with respect to any Warrant Shares, the Company shall
distribute to all holders of Company Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the continuing corporation) evidences of its indebtedness or assets
(excluding ordinary cash dividends or distributions payable out of consolidated
earnings or earned surplus and dividends or distributions referred to in
paragraph (a) of this Section 6), then, in lieu of an adjustment to the number
of shares Company Common Stock purchasable upon the exercise of this Warrant,
the Warrant Holder, upon the exercise hereof at any time after such distribution
shall be entitled to receive from the Company the stock or other securities to
which the Warrant Holder would have been entitled if the Warrant Holder had
exercised this Warrant immediately prior thereto, all subject to further
adjustment as provided in this Section 6.
 
e. Certificate as to Adjustments. In case of any adjustment or readjustment in
the number or kind of securities issuable on the exercise of this Warrant, or
the Exercise Price, the Company will promptly give written notice thereof (but
in no event later than 5 business days thereafter) to the holder of this Warrant
in the form of a certificate, certified and confirmed by the Board of Directors
of the Company, setting forth such adjustment or readjustment and showing in
reasonable detail the facts upon which such adjustment or readjustment is based.
 
7. Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares that shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrants Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 7, be issuable on
the exercise of this Warrant, the Company shall, at its option, (i) pay an
amount in cash equal to the Exercise Price multiplied by such fraction or (ii)
round the number of Warrant Shares issuable, up to the next whole number.
 
8. Sale or Merger the Company.  The Company will give Warrant Holder 15-day
written notice before the event of a sale of all or substantially all of the
assets of the Company or the merger or consolidation of the Company in a
transaction in which the Company is not the surviving entity (a
"Fundamental Transaction"). The Company shall not enter into or be party to such
Fundamental Transaction unless the surviving entity assumes in writing all of
the obligations of the Company under this Warrant pursuant to written agreements
in form and substance satisfactory to the Warrant Holder and approved by the
Warrant Holder prior to such Fundamental Transaction, including agreements to
deliver to the Warrant Holder in exchange for this Warrant a security of the
surviving entity evidenced by a written instrument substantially similar in form
and substance to this Warrant, including, without limitation, an adjusted
exercise price equal to the value for the shares of Common Stock reflected by
the terms of such Fundamental Transaction, and exercisable for a corresponding
number of shares of capital stock equivalent to the shares of Common Stock
acquirable and receivable upon exercise of this Warrant (without regard to any
limitations on the exercise of this Warrant) prior to such Fundamental
Transaction, and satisfactory to the Warrant Holder.
 
9. Issuance of Substitute Warrant. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Warrant hereunder, the Company agrees to issue to the Warrant
Holder a substitute Warrant reflecting the adjusted number of shares upon the
surrender of this Warrant to the Company.
 
10. Listing of Shares. The Company shall promptly secure the listing of all of
the Warrant Shares issuable hereunder upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain, so long as any
other shares of Common Stock shall be so listed, such listing of Warrant Shares.
 
11. Noncircumvention. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Warrant Holder. Without limiting the generality of the foregoing,
the Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall take all action necessary to reserve and keep available out of its
authorized and unissued shares of Common Stock, solely for the purpose of
effecting the exercise of the this Warrant, 100% of the number of shares of
Common Stock as shall from time to time be necessary to effect the exercise of
this Warrant (without regard to any limitations on exercise).
 
 
 
 
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
 
 


12. Notice. All notices and other communications hereunder shall be in writing
and shall be deemed to have been given (i) on the date they are delivered if
delivered in person; (ii) on the date initially received if delivered by
facsimile transmission followed by registered or certified mail confirmation;
(iii) on the date delivered by an overnight courier service; or (iv) on the
third business day after it is mailed by registered or certified mail, return
receipt requested with postage and other fees prepaid as follows:
 


If to the Company:
 
HealthWarehouse.com, Inc.
7107 Industrial Road
Florence, KY 42042
Fax: (866) 821-3784
Attn: Chief Executive Officer
 
with a copy (for informational purposes only) to:
 
Mark J. Zummo, Esq.
Kohnen & Patton LLP
800 PNC Center 201 E. Fifth Street
Cincinnati, OH 45202
Telephone: (513) 381-0656
Fax: (513) 381-5823
 
If to the Warrant Holder:
 
[HOLDER TO PROVIDE]
 
With a copy (for informational purposes only) to: [HOLDER’S COUNSEL, if
applicable]
 
13. Loss of Warrant.  Upon receipt by the Company of satisfactory evidence of
loss, theft, destruction or mutilation of this Warrant and of indemnity
satisfactory to the Company, and upon surrender and cancellation of this
Warrant, if mutilated, the Company shall execute and deliver a new Warrant of
like tenor and date and any such lost, stolen or destroyed Warrant shall
thereupon become void.
 
14.  Miscellaneous.
 
a. This Warrant shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Warrant may
be amended only in writing and signed by the Company and the Warrant Holder.
 
b. Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Warrant Holder any legal or equitable
right, remedy or cause of action under this Warrant; this Warrant shall be for
the sole and exclusive benefit of the Company and the Warrant Holder.
 
c. This Warrant shall be governed by, construed and enforced in accordance with
the internal laws of the State of Delaware without regard to the principles of
conflicts of law thereof. Each party irrevocably submits and consent to the
exclusive jurisdictions of the United States District Courts of the State of
Delaware, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in the State of Delaware, and
hereby agrees that such courts shall be the exclusive proper forum for the
determination of any dispute arising hereunder.
 
d. The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.
 
e. In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and  the parties will attempt in  good  faith to  agree upon  a
valid  and  enforceable provision  which  shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.
 
f. The Warrant Holder shall not, by virtue hereof, be entitled to any voting or
other rights of a shareholder of the Company, either at law or equity, and the
rights of the Warrant Holder are limited to those expressed in this Warrant.
 
 
 
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 
 
 
 


 


a. The remedies provided in this Warrant shall be cumulative and in addition to
all other remedies available under this Warrant, at law or in equity (including
a decree of specific performance and/or other injunctive relief), and nothing
herein shall limit the right of the Warrant Holder to pursue actual damages for
any failure by the Company to comply with the terms of this Warrant. The Company
acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Warrant Holder and that the remedy at law for any such
breach may be inadequate. The Company therefore agrees that, in the event of any
such breach or threatened breach, the holder of this Warrant shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required. If any action, suit, or other proceedings is
instituted concerning or arising out of this Warrant, the prevailing party shall
recover all of such party's costs and reasonable attorney's fees incurred in
each such action, suit, or other proceeding, including any and all appeals or
petitions from any such action, suit or other proceeding.
 
b. From and after the date of this Warrant, upon the request of the Warrant
Holder or the Company, the Company and the Warrant Holder shall execute and
deliver such instruments, documents or other writings as may be reasonably
necessary or desirable to confirm and carry out and to effectuate fully the
intent and purposes of this Warrant.
 


 
 
 
 
 
 
 
 
 
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 

 
 
 


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
the authorized officer as of the Grant Date first above stated.




Healthwarehouse.com, Inc.


 
 
 
By:  /s/  Lalit Dhadphale                                             
Name:   Lalit Dhadphale, CEO and President
 
 
 
 
 
 
 
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 
 
 
 


 
FORM OF ELECTION TO PURCHASE
 


(To be executed by the Warrant Holder to exercise the right to purchase shares
of Common Stock under the foregoing Warrant) To: HealthWarehouse.com, Inc.
 
In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _____________ shares of
Common Stock ("Common Stock"), $0.____ par value, of HealthWarehouse.com, Inc.
and encloses one warrant and $_______________ for each Warrant Share being
purchased or an aggregate of $___________ in cash or certified or official bank
check or checks, which sum represents the aggregate Exercise Price (as defined
in the Warrant) together with any applicable taxes payable by the undersigned
pursuant to the Warrant. The undersigned requests that certificates for the
shares of Common Stock issuable upon this exercise be issued in the name of:
 
 
____________________________________
 
____________________________________
 
____________________________________
(Please print name and address)




___________________________________
(Please insert Social Security or Tax
Identification Number)
 


If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant (as defined in the Warrant) evidencing the right to purchase the shares
of Common Stock not issuable pursuant to the exercise evidenced hereby be issued
in the name of and delivered to:
 
 
____________________________________
 
____________________________________
 
____________________________________
(Please print name and address)




 
Dated:  ______________________________
 
 
Name of Warrant Holder:
 
(Print)    ________________________________________
 
(By:)      ________________________________________
 
(Name:) ________________________________________
 
(Title:)   ________________________________________
 
Signature must conform in all respects to name of
Warrant Holder as specified on the face of the Warrant


 
 

 
 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
 
 
 
FORM OF ASSIGNMENT PURSUANT TO SECTION 4(a)
 
 
(To be executed by the registered holder if such holder desires to transfer the
Warrant Certificate.) FOR VALUE RECEIVED hereby sells, assigns and transfers
unto


 
____________________________________
(Please print name and address of transferee)
 


this Warrant Certificate, together with all right, title and interest therein,
and hereby irrevocably constitutes and appoints Attorney, to transfer the within
Warrant Certificate on the books of the within-named Company, with full power of
substitution.


 
Dated:   ______________________________
 
 
Signature:     ____________________________________________________
 
(Signature must confirm in all respects to name of holder as specified on the
face
of the Warrant Certificate.)
 
 
 
 
_______________________________________________________________
(Insert Social Security or Other Identifying Number of Assignee).
 
 
 
 
 
 
 
 
Page 8 of 8

--------------------------------------------------------------------------------

 